The facts out of which this proceeding grows are that the property of plaintiff in error was assessed by the assessor of the township in which its property is located at the market value of said property. Plaintiff in error made complaint to the board of county commissioners, as the board of equalization, that other property in the township was assessed at only 25 per cent. of its market value, and asked for a reduction in the assessment of its property. The board of equalization made a reduction in said assessment, but not so large a reduction as plaintiff in error contends it is entitled to. From the decision of the board of equalization an appeal was taken to the county court, where judgment was rendered sustaining the action of the board of county commissioners. From that judgment *Page 146 
this appeal is attempted to be prosecuted; but, under the decision of this court in Board of County Commissioners ofKingfisher County v. Guarantee State Bank, 27 Okla. 736,117 P. 216, this court is without jurisdiction to review on appeal an order or judgment of the county court made in an appeal to such court from an order of the county equalization board, and the motion herein to dismiss this appeal is sustained.
All the Justices concur.